DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-7, 9-15, 17-18, and 20-23 are pending.
Claims 8, 16, and 19 are cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.


Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving an input from an operator for a selected function and for modifying a parameter associated with the selected function and effecting dispensing of the particulate material; determining an accessibility of the selected function based on the operator providing the input; upon determining the accessibility of the selected function, determining an input range for the parameter associated with the selected function based on the operator providing the input; comparing the input to the input range; and upon confirming the input to be within the input range, applying the input to modify the parameter.
The limitation of receiving an input from an operator for a selected function and for modifying a parameter associated with the selected function and effecting dispensing of the particulate material, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Receiving an input from an operator for a selected function and for modifying a parameter associated with the selected function and effecting dispensing of the particulate material;” in the context of this claim encompasses the user deciding what operation the operator desires to perform and what an associated parameter value should be to dispense the particulate matter.
The limitation of determining an accessibility of the selected function based on the operator providing the input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Determining an accessibility of the selected function based on the operator providing the input” in the context of this claim encompasses the user determining if an operator is allowed access to a selected operation based on the operator’s access level.
The limitation of upon determining the accessibility of the selected function, determining an input range for the parameter associated with the selected function based on the operator providing the input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Upon determining the accessibility of the selected function, determining an input range for the parameter associated with the selected function based on the operator providing the input” in the context of this claim encompasses the user determining if the operator is allowed to access a selected operation, then restricting the range of input values the operator is allowed to choose from based on the operator’s access level.
The limitation of comparing the input to the input range, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Comparing the input to the input range” in the context of this claim encompasses the user manually comparing a value to determine if it lies within a specified range of values.
The limitation of upon confirming the input to be within the input range, applying the input to modify the parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Upon confirming the input to be within the input range, applying the input to modify the parameter” in the context of this claim encompasses the user allowing a value to be used if it lies within a specified range of values.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the meter module, input source, and controller would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the meter module, input source, and controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the accessibility of the selected function based on the operator comprises authenticating a password provided by the operator.
The limitation of determining the accessibility of the selected function based on the operator comprises authenticating a password provided by the operator, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Determining the accessibility of the selected function based on the operator comprises authenticating a password provided by the operator” in the context of this claim encompasses the user verifying an operator’s password against a password list.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the meter module, input source, and controller would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the meter module, input source, and controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the accessibility of the selected function and the input range are determined by referencing a data structure indicating, for a plurality of operators accessibility for a plurality of functions and minimum and maximum values for respective parameters associated with the plurality of functions.
The limitation of the accessibility of the selected function and the input range are determined by referencing a data structure indicating, for a plurality of operators accessibility for a plurality of functions and minimum and maximum values for respective parameters associated with the plurality of functions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “The accessibility of the selected function and the input range are determined by referencing a data structure indicating, for a plurality of operators accessibility for a plurality of functions and minimum and maximum values for respective parameters associated with the plurality of functions” in the context of this claim encompasses the user referencing a spreadsheet containing the operator names with the allowed functions and associated input range minimum and maximum values listed.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the meter module, input source, and controller would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the meter module, input source, and controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites sending a notification through a wireless communications system after applying the input to modify the parameter.
The limitation of sending a notification through a wireless communications system after applying the input to modify the parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Sending a notification through a wireless communications system after applying the input to modify the parameter” in the context of this claim encompasses the user sending a message verbally, or over a radio, after modifying the parameter to notify another person of the change made.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a wireless communications system. The “wireless communications system” is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic component. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the meter module, input source, and controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component such as a wireless communications system, cannot provide an inventive concept. The claim is not patent eligible.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites upon failing to determine the input to be within the input range, maintaining the parameter without applying the input.
The limitation of upon failing to determine the input to be within the input range, maintaining the parameter without applying the input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  “Upon failing to determine the input to be within the input range, maintaining the parameter without applying the input” in the context of this claim encompasses the user not making a change to a parameter value and leaving the current value in place if the proposed input value is not within an acceptable range.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element as described in the system claims of the application – namely, how the meter module, input source, and controller would be used to perform the described limitations. Accordingly, there is no additional element that would integrate the abstract idea into a practical application because the limitations as written do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the absence of the meter module, input source, and controller specific usage to perform the described limitations amounts to no more than mere instructions to perform the limitation without describing the means used to do so. Mere instructions to apply an exception using a generic component, or no component at all, cannot provide an inventive concept. The claim is not patent eligible.


Allowable Subject Matter
Claim 1 is allowable.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “A system for distributing particulate material to an agricultural field, comprising: a meter module configured to dispense particulate material through a product distribution system, the meter module being controllable to dispense the particulate material at a metering rate that is adjustable; an input source configured to receive an input from an operator for a selected function and for modifying a parameter associated with the selected function and effecting dispensing of the particulate material; and a controller in communication with the meter module and the input source, the controller executing a program stored in a non-transient medium to: determine an accessibility of the selected function based on the operator providing the input; upon determining the accessibility of the selected function, determine an input range for the parameter associated with the selected function based on the operator providing the input; compare the input to the input range; and upon confirming the input to be within the input range, apply the input to modify the parameter.” defines over the prior art of record because the prior art of record, taken either alone or in combination, does not teach the meter module being controllable to dispense the particulate material at a metering rate that is adjustable; an input source configured to receive an input from an operator for a selected function and for modifying a parameter associated with the selected function and effecting dispensing of the particulate material; and a controller in communication with the meter module and the input source, the controller executing a program stored in a non-transient medium to: determine an accessibility of the selected function based on the operator providing the input; upon determining the accessibility of the selected function, determine an input range for the parameter associated with the selected function based on the operator providing the input; compare the input to the input range; and upon confirming the input to be within the input range, apply the input to modify the parameter.
Claims 2-7, 9-12, and 22 are allowable based on their dependence to Claim 1.
Claim 18 is allowable.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “A system for distributing particulate material to an agricultural field, comprising: an air cart comprising: a product storage tank configured to store particulate material; and a meter module configured to dispense the particulate material from the product storage tank to a primary product distribution line, the meter module being controllable to dispense the particulate material at a metering rate that is adjustable; an agricultural implement comprising: a product distribution header configured to receive the particulate material from the air cart through the primary product distribution line; and plurality of row units, each row unit being configured to receive the particulate material from the product distribution header through a secondary product distribution line and deposit the particulate material to the agricultural field; an input source configured to receive an input from an operator for a selected function and for modifying a parameter associated with the selected function and effecting dispensing of the particulate material; and a controller in communication with the meter module and the input source, the controller executing a program stored in a non-transient medium to: determine an accessibility of the selected function based on the operator providing the input; upon determining the accessibility of the selected function, determine an input range for the parameter associated with the selected function based on the operator providing the input; compare the input to the input range; and upon confirming the input to be within the input range, apply the input to modify the parameter” defines over the prior art of record because the prior art of record, taken either alone or in combination, does not teach the air cart comprising: a product storage tank configured to store particulate material; and a meter module configured to dispense the particulate material from the product storage tank to a primary product distribution line, the meter module being controllable to dispense the particulate material at a metering rate that is adjustable; an agricultural implement comprising: a product distribution header configured to receive the particulate material from the air cart through the primary product distribution line; and plurality of row units, each row unit being configured to receive the particulate material from the product distribution header through a secondary product distribution line and deposit the particulate material to the agricultural field; an input source configured to receive an input from an operator for a selected function and for modifying a parameter associated with the selected function and effecting dispensing of the particulate material; and a controller in communication with the meter module and the input source, the controller executing a program stored in a non-transient medium to: determine an accessibility of the selected function based on the operator providing the input; upon determining the accessibility of the selected function, determine an input range for the parameter associated with the selected function based on the operator providing the input; compare the input to the input range; and upon confirming the input to be within the input range, apply the input to modify the parameter.
Claims 20-21 are allowable based on their dependence to Claim 18.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kowalchuk et al., US Patent Pub. US 20160135359 A1 relates to claims 1, 5-7, 13, and 18 regarding agricultural equipment that disperses granular product.
Henry et al., US Patent Num. US 9144190 B2 relates to claims 1, 5-7, 13, and 18 regarding agricultural equipment that disperses granular product at a metered rate.
Roberge et al, US Patent Pub. US 20190021221 A1 relates to claims 1, 5-7, 13, and 18 regarding metering particulate materials from tanks into a set of distribution channels for application to a farm field.
Gorman et al., US Patent Pub. US 20150267719 A1 relates to claims 1, 3-4, 13, 15, and 18 regarding operator skill level information, and an operating parameter based on the operator command and the operator skill level information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119